Citation Nr: 1020225	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
bilateral hearing loss, and if so, whether service connection 
for bilateral hearing loss is warranted.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
tinnitus, and if so, whether service connection for tinnitus 
is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to May 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO reopened the 
previously denied claims of service connection for hearing 
loss and tinnitus, but confirmed and continued those previous 
denials.  

In February 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an May 2002 rating decision, the RO denied claims of 
service connection for hearing loss and tinnitus.  A notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's May 2002 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims of service connection for hearing 
loss and tinnitus, and therefore raises a reasonable 
possibility of substantiating those claims.

3.  The competent evidence of record is in equipoise as to 
whether the Veteran's hearing loss, as likely as not, is the 
result of in-service acoustic trauma.  

4.  The competent and lay evidence of record establishes that 
it is at least as likely as not that the Veteran's tinnitus 
is the result of in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's May 2002 rating decision which denied service connection 
for hearing loss and tinnitus; thus, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

4.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 
38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The reopening of the Veteran's previously denied claims, and 
then the subsequent grants of service connection for hearing 
loss and tinnitus constitutes a complete grant of benefits 
sought on appeal with respect to those issues.  As such, any 
defect with regard to VA's duty to notify and assist the 
Veteran with the development of his claims is harmless error, 
and no further discussion of VA's duty to notify and assist 
is necessary.

II.  New and Material Evidence

Although it is apparent that the RO reopened the claims, the 
Board must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In his November 2001 initial claim for service connection for 
hearing loss and tinnitus, the Veteran stated that he 
experienced hearing damage as he was a pilot who flew three 
hours per day five days a week.  He reported that he suffered 
from tinnitus since his days as a pilot.  In a May 2002 
rating decision, the RO denied the Veteran's claims, finding 
that hearing loss began after discharge from service and that 
there was no evidence showing that he had tinnitus.  The 
veteran did not timely appeal that determination.  

Currently, the Veteran contends that his exposure to jet and 
reciprocating engine noise as a pilot and instructor pilot, 
without the use of hearing protection during service led to 
his hearing loss.  

Additional evidence has been added to the record, including 
hearing testimony, a VA examination report, and a private 
audiological examination report with an opinion as to the 
likely etiology of the Veteran's current hearing loss and 
tinnitus.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of a VA examination report from November 
2007, a private audiological evaluation and opinion from 
March 2010, and personal hearing testimony of the Veteran 
from February 2010.  This evidence contains lay statements 
regarding the intensity and frequency of noise exposure 
during service from jet engines, without the use of hearing 
protection, and it also contains a medical opinion that links 
the Veteran's current hearing loss to a history of noise 
exposure in service.  Thus, the additional evidence is new 
and material.  It includes competent evidence that cures the 
prior evidentiary defect.  In other words, it shows evidence 
of current hearing loss and tinnitus disabilities that are, 
as likely as not, related to noise exposure in service.  

Evidence submitted since the RO's May 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims of service connection for hearing loss and 
tinnitus, and raises a reasonable possibility of 
substantiating those claims.  New and material evidence has 
been received since the RO's May 2002 decision; thus, the 
claims of service connection for hearing loss and tinnitus 
are reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for hearing loss and 
tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

Service treatment records (STRs) are entirely negative for 
complaints, findings or diagnosis of hearing loss or 
tinnitus.  Although hearing was within normal limits 
throughout the Veteran's period of service, there was some 
decline in hearing noted between the time of entry into 
service and the time of discharge.  For example, hearing on a 
June 1956 examination audiogram was as follows:  





HERTZ



500
1000
2000
4000
8000
RIGHT
5
-5
10
-5
-10
LEFT
0
0
5
-5
-10

At the May 1959 discharge exam, the audiogram was as follows:  







HERTZ



500
1000
2000
4000
8000
RIGHT
0
0
15
-5
-10
LEFT
0
10
10
25
-10

The Veteran's DD Form 214 indicates that the Veteran served 
as a fighter pilot and a pilot instructor.  Thus, the 
Veteran's statements regarding exposure to jet engine noise 
are corroborated.  

At a November 2007 VA examination, confirmed a current 
diagnosis of mild to severe sensorineural hearing loss 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
50
65
LEFT
45
50
65
60
80

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 30 percent in the left ear.

The Veteran also reported recurrent intermittent tinnitus, of 
20 years duration.  At the examination, the Veteran reported 
a gradual hearing loss bilaterally for 25 years.  He reported 
a military occupation of pilot and pilot instruction, flying 
single engine jet aircraft daily without ear protection.  He 
denied occupational and recreational noise exposure.  Despite 
these reports, the examiner opined that the Veteran's hearing 
loss and tinnitus were less likely as not caused by or a 
result of military noise exposure because the Veteran's 
service treatment records show normal hearing bilateral.  The 
examiner concluded that the hearing loss was a post-service 
occurrence.  

At his personal hearing in February 2010, the Veteran 
testified that he was not exposed to loud noise in his post-
service occupations or leisure activities.  

The Veteran indicated at his personal hearing in February 
2010 that he would be submitting a private audiology 
report/medical opinion directly to the Board in support of 
his claim.  At the hearing, the Veteran waived regional 
office consideration of this evidence in the first instance.  
The Board received the private medical report/opinion in 
March 2010, and given the waiver of RO review, the Board may 
address the evidence in the first instance without prejudice 
to the Veteran.  This evidence indicates that audiological 
testing revealed a moderate to profound sensorineural hearing 
loss in both ears.  The audiologist noted, in particular, 
that the tinnitus described by the Veteran and the 
configuration of his hearing loss were consistent with, and 
most likely due to the Veteran's history of noise exposure.  

In sum, the evidence for and against service connection for 
hearing loss and tinnitus is in equipoise; that is, the 
evidence demonstrating that the Veteran's hearing loss and 
tinnitus are related to in-service noise exposure is equally 
weighted against the evidence demonstrating other etiology.  
The evidence in support of the Veteran's claim includes a 
history of excessive noise exposure in service as a result of 
jet engine noise, with no post-service exposure to noise, 
either occupationally or recreationally.  Additionally, the 
evidence in support of the Veteran's claim also includes a 
private opinion linking the Veteran's hearing loss and 
tinnitus to his corroborated history of noise exposure.  
Weighing against the Veteran's claim is the VA opinion which 
found that the Veteran's hearing loss and tinnitus were not 
service-connected simply because the onset of these 
disabilities was not shown until after service.  

Importantly, though, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Veteran has maintained that he noticed periodic 
declines in his hearing and tinnitus during service after 
periods of heavy jet engine noise exposure.  The Veteran is 
certainly competent to testify as to a symptom such as 
hearing loss which is non-medical in nature, however, even if 
he is not necessarily competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In this case, the Veteran has indicated that he noticed a 
decrease in his ability to hear since service.  He is 
competent to report such a symptom, and there is no reason to 
doubt the Veteran's assertions that he noticed a decrease in 
his hearing during service.  The Veteran's credible 
statements, along with the private examiner's opinion provide 
the necessary criteria to grant this claim, even given the 
evidence weighing against the claim, such as the VA opinion 
and evidence of normal hearing at discharge.  

Therefore, resolving reasonable doubt in the Veteran's favor, 
it is at least as likely as not that the Veteran's hearing 
loss and tinnitus are linked to in-service noise exposure.  
The Veteran is therefore entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly service connection is warranted for hearing loss 
and tinnitus.


ORDER

The previously denied claim of service connection for 
bilateral hearing loss is reopened; service connection for 
bilateral hearing loss is granted.  

The previously denied claim of service connection for 
tinnitus is reopened; service connection for tinnitus is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


